Oliver, Chief Judge:
This appeal for reappraisement relates to certain children’s toy watches exported from Germany and entered at the port of New York.
*639Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as such value is defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value is the appraised unit value, less 2 per centum, and I so hold. Judgment will be rendered accordingly.